Exhibit 10(b)

 

ADMINISTRATION AGREEMENT

 

By and Between

 

EQUUS II INCORPORATED

 

And

 

EQUUS CAPITAL ADMINISTRATION COMPANY, INC.

 

Dated June 30, 2005

 

Equus – Admin Agreement (final)     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1 DUTIES OF THE ADMINISTRATOR

   1

1.1

   Engagement of Administrator    1

1.2

   Services    2

1.3

   Legal Compliance; Workers’ Compensation Insurance    3

1.4

   Sub-Administrators    3

SECTION 2 RECORDS

   3

2.1

   Records    3

2.2

   Compliance Program    3

SECTION 3 CONFIDENTIALITY

   4

SECTION 4 COMPENSATION; ALLOCATION OF COSTS AND EXPENSES

   4

SECTION 5 LIMITATION OF LIABILITY OF THE ADMINISTRATOR

   4

SECTION 6 INDEMNIFICATION

   5

6.1

   Indemnification of the Administrator    5

6.2

   Indemnification of the Company    6

SECTION 7 ACTIVITIES OF THE ADMINISTRATOR

   6

SECTION 8 DURATION AND TERMINATION OF THE AGREEMENT

   7

SECTION 9 GENERAL PROVISIONS

   7

9.1

   Governing Law    7

9.2

   Entire Agreement    7

9.3

   Amendment    7

9.4

   Notices    7

9.5

   Counterparts    7

9.6

   Severability    7

 

Equus – Admin Agreement (final)    i



--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT

 

THIS AGREEMENT dated as of June 30, 2005 (this “Agreement”), by and between
Equus II Incorporated, a Delaware corporation (the “Company”), and Equus Capital
Administration Company, Inc., a Delaware corporation (the “Administrator”).

 

WHEREAS, the Company is a closed-end, non-diversified management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940 (the “Investment Company Act”) and in the
business making investments in equity and equity oriented securities issued in
private placements, primarily in connection with leveraged buyouts and leveraged
recapitalizations;

 

WHEREAS, the Administrator is engaged in the business of providing
administrative services with respect to companies participating in leveraged
buyouts and leveraged recapitalizations and making temporary short-term
investments; and

 

WHEREAS, the Company deems it advisable to retain the Administrator to furnish
certain administrative services to the Company, and the Administrator wishes to
be retained to provide such services, on the terms and conditions hereinafter
set forth;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

SECTION 1

 

DUTIES OF THE ADMINISTRATOR

 

1.1 Engagement of Administrator. Commencing on the date hereof, the Company
engages and retains the Administrator to act as administrator of the Company,
and to provide, or arrange for suitable third parties to provide, the
administrative services, personnel, and facilities described below, subject to
supervision of the Board of Directors of the Company (the “Board’), for the
period and on the terms and conditions set forth in this Agreement. The
Administrator hereby accepts such engagement and agrees during such period to
provide, or arrange for suitable third parties to provide, such services and to
assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

 

Equus – Admin Agreement (final)     



--------------------------------------------------------------------------------

1.2 Services. Except to the extent that the provision of any such service is
allocated to Moore Clayton Capital Advisers, Inc. (the “Adviser”), pursuant to
the Investment Advisory Agreement dated June 30, 2005 (the “Advisory
Agreement”), between the Company and the Adviser, the Administrator shall
provide (or oversee, or arrange for, suitable third parties to provide) all
administrative services necessary for the operation of the Company and the
conduct of its business. Such administrative services shall include, but not be
limited to, the following:

 

  (a) providing the Company with such office space, equipment, facilities, and
supplies; the services of such clerical, bookkeeping, record keeping, and other
personnel of the Administrator; and such other services as the Administrator,
subject to review by the Board, shall from time to time determine to be
necessary, useful, or required for the reasonable conduct of the business of the
Company;

 

  (b) on behalf of the Company, conducting relations with custodians,
depositories, transfer agents, dividend disbursing agents, other stockholder
servicing agents, accountants, attorneys, underwriters, brokers and dealers,
corporate fiduciaries, insurers, banks, stockholders of the Company, and such
other persons in any such other capacity as may be requested by the Company or
may be reasonably necessary or desirable for the conduct of the business of the
Company;

 

  (c) making reports to the Directors of the Company of its performance of
obligations hereunder and furnishing advice and recommendations with respect to
such other aspects of the business and affairs of the Company as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Company should purchase, retain, or sell or any other investment advisory
services to the Company;

 

  (d) being responsible for the financial and other books and records that the
Company is required to maintain; preparing such accounting and other reports and
documents as may be necessary or appropriate for the reasonable conduct of the
business of the Company, and preparing reports to stockholders, and reports and
other materials filed with the Securities and Exchange Commission (the “SEC”);

 

  (e) to the extent permitted under the Investment Company Act, providing on the
Company’s behalf significant managerial assistance to those portfolio companies
to which the Company is required to make available such assistance;

 

  (f) assisting the Company in determining and publishing the Company’s net
asset value, overseeing the preparation and filing of the Company’s tax returns,
and the printing and dissemination of reports to stockholders of the Company,
and generally overseeing the payment of the Company’s expenses and the
performance of administrative and professional services rendered to the Company
by others;

 

  (g) providing such other administrative services with respect to the business
and affairs of the Company as the Administrator shall deem to be desirable or
appropriate.

 

Equus – Admin Agreement (final)    2



--------------------------------------------------------------------------------

1.3 Legal Compliance; Workers’ Compensation Insurance. In performing its
services under this Agreement, the Administrator shall comply with all
applicable provisions of the investment Company Act, federal law, and Texas
laws, including all laws relating to the provision of services and employment
laws. The Company shall not be considered to be an employer or co-employer of
the employees of the Administrator for any purpose other than for purposes of
the application of the Texas Workers’ Compensation Act. The services provided by
the Administrator under this Agreement are not and are not intended to be “staff
leasing services” as defined in Section 91.001 of the Texas Labor Code. The
Administrator shall carry workers’ compensation insurance coverage for its
employees and shall cause the Company to be named as an additional insured under
such policy.

 

1.4 Sub-Administrators. The Administrator is authorized is to enter into one or
more sub-administration agreements with other service providers (each a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of the service providers in fulfilling its responsibilities hereunder. Any such
sub-administration agreement shall be in accordance with the requirements of the
Investment Company Act and other applicable federal and state law and shall
contain a provision requiring the Sub-Administrator to comply with Sections 2 as
if it were the Administrator.

 

SECTION 2

 

RECORDS

 

2.1 Records. The Administrator agrees to maintain and keep all books, accounts,
and other records of the Company that relate to activities performed by the
Administrator hereunder and, if required by the Investment Company Act, will
maintain and keep such books, accounts, and records in accordance with such Act.
In compliance with the requirements of Rule 31a-3 under the Investment Company
Act, the Administrator agrees that all records which it maintains for the
Company shall at all times remain the property of the Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered upon
the termination of the Agreement or otherwise on written request. The
Administrator further agrees that all records that it maintains for the Company
pursuant to Rule 31a-1 under the Investment Company Act will be preserved for
the periods prescribed by Rule 31a-2 under the Investment Company Act unless any
such records are earlier surrendered as provided above. Records shall be
surrendered in usable machine-readable form. The Administrator shall have the
right to retain copies of such records subject to observance of its
confidentiality obligations under this Agreement.

 

2.2 Compliance Program. The Administrator has adopted and implemented written
policies and procedures reasonably designed to prevent violation of the Federal
Securities Laws (as defined in Rule 38a-1 under the Investment Company Act) by
the Administrator. The Administrator shall provide the Company, at such times as
the Company may reasonably request, with a copy of such policies and procedures
and a written report that addresses the operation of the policies and
procedures; such report shall be of sufficient scope and sufficient detail, as
may reasonably be required to comply with Rule 38a-1 and to provide reasonable
assurance that any weaknesses in the design or implementation of the policies
and procedures

 

Equus – Admin Agreement (final)    3



--------------------------------------------------------------------------------

would be disclosed by such examination, and, if there are no such weaknesses,
the report shall so state.

 

SECTION 3

 

CONFIDENTIALITY

 

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including nonpublic
personal information pursuant to Regulation S-P of the SEC shall be used by any
other party hereto solely for the purpose of rendering services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party, without the prior consent of such providing
party. The foregoing shall not be applicable to any information that is publicly
available when provided or thereafter becomes publicly available other than
through a breach of this Agreement, or that is required to be disclosed by any
regulatory authority, any authority or legal counsel of the parties hereto, by
judicial or administrative process, or otherwise by applicable law or
regulation.

 

SECTION 4

 

COMPENSATION; ALLOCATION OF COSTS AND EXPENSES

 

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder, provided that such reimbursements shall not exceed
$450,000 per year. The Company will bear all costs and expenses that are
incurred in its operation and transactions and not specifically assumed by the
Adviser pursuant to the Advisory Agreement. Costs and expenses to be borne by
the Company include, but are not limited to, those relating to:

 

  (a) advisory fees and expenses payable under the Advisory Agreement; and

 

  (b) all expenses incurred by the Administrator in connection with
administering the Company’s business, including payments under this
Administration Agreement based upon the Company’s overhead and other expenses
incurred by the Administrator in performing its obligations under this
Administration Agreement, including rent and the allocable portion of the
salaries and benefits of the Company’s chairman, chief compliance officer/chief
financial officer and controller and their respective staffs.

 

SECTION 5

 

LIMITATION OF LIABILITY OF THE ADMINISTRATOR

 

Except for the “disabling conduct” set forth in Section 17(i) of the Investment
Company Act, the Administrator (and its members and the Administrator’s and its
members’ officers, managers, agents, employees, controlling persons, members,
and any other person or entity

 

Equus – Admin Agreement (final)    4



--------------------------------------------------------------------------------

affiliated with the Administrator, including without limitation its sole member,
and the Adviser collectively, “Affiliates”)) shall not be liable to the Company,
or its stockholders, for any error of judgment, mistake of law, or any action
taken or omitted to be taken by the Administrator in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as administrator for the Company.

 

SECTION 6

 

INDEMNIFICATION

 

6.1 Indemnification of the Administrator. Except for the “disabling conduct” set
forth in Section 17(i) of the Investment Company Act, the Company shall
indemnify, defend, and protect the Administrator (and its members and the
Administrator’s and its members’ officers, managers, agents, employees,
committee members, controlling persons, members, and any other person or entity
affiliated with the Administrator or any of the foregoing, including without
limitation the Adviser, each of whom shall be deemed a third party beneficiary
hereof) (collectively, the “Indemnified Parties”) and hold them harmless from
and against all damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened, or completed
action, suit, investigation, or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of or
otherwise based upon the performance of any of the Administrator’s duties or
obligations under this Agreement or otherwise as administrator for the Company.
The satisfaction of any indemnification and any holding harmless hereunder shall
be from and limited to assets of the Company.

 

Absent a court determination that the person seeking indemnification was not
liable by reason of “disabling conduct” within the meaning of Sections 17(h) and
17(i) of the Investment Company Act, the decision by the Company to indemnify
such person shall be based upon the reasonable determination, based upon a
review of the facts, that such person was not liable by reason of such disabling
conduct, by (a) the vote of a majority of the Company’s directors who are not
“interested persons” of the Company as defined in Section 2(a)(19) of the
Investment Company Act (“Independent Directors”) and who are not parties to such
action, suit, or proceeding or (b) an independent legal counsel in a written
opinion.

 

Expenses incurred by the Administrator in defending a civil or criminal action,
suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit, or proceeding as authorized by the Board of
Directors of the Company in the specific case upon receipt of an undertaking by
or on behalf of the Administrator to repay such amount unless it shall
ultimately be determined that the Administrator is entitled to be indemnified by
the Company as authorized in this Section 6, provided that at least one of the
following conditions precedent has occurred in the specific case: (a) the
Administrator has provided security for its undertaking; (b) the Company is
insured against losses arising by reason of any lawful advances; or (c) a
majority of the Company’s Independent Directors or an independent legal counsel
in a written opinion, shall determine, based upon a review of the readily
available facts, that there is reason to believe that the Administrator
ultimately will be found entitled to indemnification. The advancement and
indemnification provisions in this Section 6 shall apply to all threatened,
pending, and completed actions, suits, or proceedings in which the Administrator
is a party or is

 

Equus – Admin Agreement (final)    5



--------------------------------------------------------------------------------

threatened to be made a party during the term of this Agreement, including those
actions, suits, or proceedings that were threatened, filed, or otherwise
initiated prior to the effective date of this provision.

 

For purposes of this Section 6, any provision hereof applicable to the
Administrator shall also be applicable to any person serving as a director,
officer, employee, agent, or affiliate of the Administrator if such person is
made a party or is threatened to be made a party to a threatened, pending, or
completed action, suit, or proceeding in such capacity. The indemnification and
advancement provisions of this Section 6 shall be independent of and in addition
to any indemnification and advancement provisions that may apply to any
director, officer, employee, agent, or affiliate of the Administrator because of
any other position that such person may hold with the Company.

 

6.2 Indemnification of the Company. Notwithstanding Section 6.1, the
Administrator shall indemnify, defend, and protect the Company (and its
directors, officers, managers, agents, employees, controlling persons,
shareholders, and any other person or entity affiliated with the Company, each
of whom shall be deemed a third party beneficiary hereof) and hold them harmless
from and against all damages, liabilities, costs, and expenses (including
reasonable attorneys’ fees and amounts reasonably paid in settlement) incurred
by any of them in or by reason of any pending, threatened, or completed action,
suit, investigation, or other proceeding arising out of or otherwise based upon
claims asserted against the Company or such persons by employees of the
Administrator related to their employment by the Administrator including without
limitation claims with respect to any work-related injury or employment
discrimination.

 

SECTION 7

 

ACTIVITIES OF THE ADMINISTRATOR

 

The obligations of the Administrator to the Company and the services furnished
by the Administrator to the Company hereunder are not exclusive. The
Administrator and its Affiliates may (a) provide the same or similar services to
others (including others whose business may be in direct or indirect competition
with the business of the Company), work for other contractors, or send helpers
to work for other contractors, during the term of this Agreement and (b) hire as
many helpers as the Administrator desires and determine what each helper is
paid. It is contemplated that from time to time one or more Affiliates of the
Administrator may serve as directors, officers, or employees of the Company or
otherwise have an interest or affiliation with the Company or have the same or
similar relationships with competitors of the Company. Nothing in this Agreement
shall limit or restrict the right of any manager, officer, agent, or employee of
the Administrator or its Affiliates, who may also be a manager, officer, agent,
or employee of the Company, to engage in any other business or to devote his or
her time and attention in part to the management or other aspects of any other
business, whether of a similar nature or dissimilar nature. Neither the
Administrator nor any of its Affiliates shall in any manner be liable to the
Company by reason of the foregoing activities of the Administrator or such
Affiliate.

 

Equus – Admin Agreement (final)    6



--------------------------------------------------------------------------------

SECTION 8

 

DURATION AND TERMINATION OF THE AGREEMENT

 

This Agreement shall become effective as of the date hereof, and shall remain in
force with respect to the Company for two years thereafter, and thereafter
continue from year to year, but only so long as such continuance is specifically
approved at least annually by the Company’s Board of Directors, including a
majority of the Independent Directors.

 

This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Directors of the Company, or by the Administrator, upon
60 days’ written notice to the other party. This Agreement may not be assigned
by a party without the written consent of the other party. This agreement will
automatically terminate in the event of its “assignment” (as such term is
defined in Section 15(a)(4) of the Investment Company Act.

 

SECTION 9

 

GENERAL PROVISIONS

 

9.1 Governing Law. This Agreement shall be construed in accordance with laws of
the State of Texas and the applicable provisions of the Investment Company Act,
if any. To the extent that the applicable laws of the State of Texas, or any of
the provisions herein, conflict with the applicable provisions of the Investment
Company Act, if any, the latter shall control.

 

9.2 Entire Agreement. This Agreement contains the entire agreement of the
parties and supercedes all prior agreements, understandings and arrangements
with respect to the subject matter hereof. In the case of any conflicts between
the provisions of this Agreement and the Advisory Agreement, the provisions of
the Advisory Agreement shall govern.

 

9.3 Amendment. This Agreement may be amended pursuant to a written instrument by
mutual consent of the parties.

 

9.4 Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

9.5 Counterparts. This Agreement may be executed in counterparts, which together
shall constitute a single agreement.

 

9.6 Severability. If a provision of this Agreement, or its application to any
person, entity or circumstance, is held invalid or unenforceable in any
jurisdiction, to the extent permitted by law, the enforceability provision or
its application to persons, entities or circumstances other than those as to
which it is held invalid or unenforceable and in other jurisdictions, and the
remaining provisions of this Agreement, shall not be affected.

 

Equus – Admin Agreement (final)    7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

EQUUS II INCORPORATED

By:

 

/s/ Sam P. Douglass

Name:

 

Sam P. Douglass

Title:

 

Chairman

EQUUS CAPITAL ADMINISTRATION

COMPANY, INC.

By:

 

/s/ Anthony R. Moore

Name:

 

Anthony R. Moore

Title:

 

Chairman

 

Equus – Admin Agreement (final)    8